Citation Nr: 1517483	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-11 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a video conference Board hearing before the undersigned Veterans Law Judge in August 2014.  

The issue of entitlement to service connection for PTSD has been recharacterized as service connection of a psychiatric disorder, to include anxiety disorder and PTSD, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although a September 2011 VA examiner found that the Veteran's symptoms were insufficient to meet the criteria for a formal PTSD diagnosis and found no other psychiatric diagnosis to be present, a subsequent September 2012 VA mental health intake evaluation shows the Veteran was diagnosed with an anxiety disorder and questionable posttraumatic stress syndrome/PTSD.  Moreover, during the August 2014 hearing, the Veteran testified that he felt the psychological testing administered during his September 2011 VA examination was uniquely inadequate to determine whether he had PTSD.  

Service connection may be awarded for a disability if the claimant had the disability at the time the claim was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the evidence of record tends to show that the Veteran may in fact have a psychiatric disorder during the pendency of his service connection claim.  

In light of the diagnosis of an anxiety disorder and questionable PTSD during the pendency of the claim, a remand is required so that the Veteran may be afforded another VA examination to address whether he does in fact have a psychiatric disorder and whether it is related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA psychiatric examination by an appropriate medical professional to determine the current nature and etiology of any psychiatric disorder found to be present, to include anxiety disorder and/or PTSD.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner must answer the following questions:

(a)  Does the Veteran currently have any psychiatric disorder?  

(b)  If the answer is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed disorder had its onset in service or is otherwise related to service, including any stressor based on the fear of hostile military activity?  

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

